Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is in response to the supplemental response filed on 07/18/2022.
	Currently, claims 1-18 and 20-26 are pending.  

Claims 1 and 18 are allowable. The restriction requirement 09/22/2020 between species, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement between the species.  Claims 3, 7, 21 and 25, directed to species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
1.	Claims 1-18 and 20-26 are allowed.  
2.	The following is an examiner’s statement of reasons for allowance:  
a.	The limitations in claim 1:  
“wherein at least a portion of the first insulation layer is directly disposed on the light emitting diode and disposed between the second conductive layer and the third conductive layer in the direction perpendicular to the first area on the base layer”

b.	The limitations in claim 18:  
“a data conductor electronically connecting the thin film transistor and the second electrode pattern through an opening in the second insulation layer, the opening exposing the first conductive layer”

when considered along with the rest of the device distinguishes over the prior art of record as there is no prior device or a reasonably obvious variant thereof.  Notable differences include that this device includes:  
a.  wherein at least a portion of a specific first insulation layer is directly disposed on a specific light emitting diode and disposed between a specific second conductive layer and a specific third conductive layer in a specific direction perpendicular to a specific first area on a specific base layer.  
or b.  a data conductor electronically connecting a specific thin film transistor and a specific second electrode pattern through an opening in a specific second insulation layer, a specific opening exposing a specific first conductive layer.  
  
As to claim 1, the office notes the art of record fails to show at least the above noted features in the context of the overall claim.  The office notes that the previously applied art is considered some of the closest art.  However there are no references available to the office which will show the necessary portion of an insulating layer appropriately arranged.  Further the office finds no art available to address this difference in a combination of references under 35 U.S.C 103.  Thus the office finds the claim to not be anticipated and also finds the claim to not be obvious under 35 U.S.C 103.  

As to claim 18, the office notes the previous detailed reasons for allowance in the prior action(s).  

The limitations in claims 1 and 18 are sufficient to distinguish claims 2-17 and 20-26 which depend from claims 1 and 18 over the art of record.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570. The examiner can normally be reached 8-5 M-F.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT S WITHERS/Primary Examiner, Art Unit 2891